West, J.
(dissenting) : The statute says that “the court shall state, in writing, the conclusions of fact found, separately from the conclusions of law.” If the legislature meant that the court can shirk its duty by imposing it on counsel, it had the ability to say so. This court said, in A. T. & S. F. Rld. Co. v. Ferry, 28 Kan. 686: “It would often, of course, be very convenient to have the desired or anticipated conclusions of fact prepared for the court and submitted to it; but the statute does not seem to contemplate the necessity of any such thing.” (p. 688.) We have not been vested with jurisdiction to amend this statute. During the five years of the writer’s experience as a trial judge it was at all times assumed that this duty, pointed out by the statute, was to be performed by the court whether or not counsel saw fit to formulate findings. The judge who has heard a trial through can often more easily dictate to his stenographer a few concise findings than he can go through a wilderness of contradictory ones submitted by opposing counsel. But be that as it may, he should state the conclusions of fact found, for thus the law is written. Under the peculiar circumstances shown by the record, the failure to make findings was, in my opinion, material error. •
“Such a statute is imperative, and the court’s failure to comply with it is ground for reversal, where proper exception has been reserved thereto, in some jurisdictions, and findings have not been waived, or is ground for setting aside the judgment by the trial court upon its attention being called thereto, unless the failure to make findings or respond to the request was nonprejudicial, as the judgment would not have any foundation.” (8 Standard Proc. 995.)